DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

Response to Amendment
The Amendment filed 11 February 2022 has been entered.  Claims 18 – 22 and 24 – 27 remain pending in the application.  Claims 28 and 29 are new claims commensurate in scope with claims 18 – 22 and 24 – 27 and therefore are under consideration.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 – 20, 22, 24, 25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield (WO 2014/146036 A1).
	Regarding claim 18, Greenfield discloses a board-making machine (“apparatus for making scored mediums”, e.g. “corrugated board”: e.g. p. 2, l. 8, to p. 12, l. 28), comprising: 
	a scorer configured to impress at least one score line in a paper facing at first intervals (“scoring wheel”: e.g. p. 10, ll. 17 – 20); 
	an embosser configured to emboss a paper product to include a plurality of flutes having a major axis in a machine direction at second intervals (“corrugating rollers”: e.g. p. 9, l. 27, to p. 10, l. 5); and 
	a combiner configured to couple the paper facing to the embossed paper product such that the first intervals are aligned with respect to the second intervals (as required to form a “corrugated board”, e.g. by gluing e.g. p. 6, l. 29, to p. 7, l. 6).  
	More specifically, Greenfield discloses concurrent on-site scoring and embossing occurs (e.g. p. 9, l. 27, to p. 10, l. 5), and thus are understood to be a part of the board-making machine.
	Regarding claim 19, in addition to the limitations of claim 18, Greenfield discloses the board-making machine further comprises a plurality of feed rolls configured to feed paper to the scorer and to the embosser (per source of paper facing and paper product from non-scored media stored as rolls: e.g. p. 9, ll. 19 – 26).  
	Regarding claim 20, in addition to the limitations of claim 18, Greenfield discloses the combiner is further configured to align the at least one score line with one or more of plurality of flutes such that articulation of combined paper facing and embossed paper product is biased to a precise location with respect to the at least one score line.  
	Regarding claim 22, in addition to the limitations of claim 18, Greenfield discloses the scorer is further configured to impress each score line in the paper facing in equidistantly from each adjacent score line (as necessary to form a board with equidistant score lines: e.g. p. 5, ll. 19 – 24; p. 7, ll. 22 – 27).
	Regarding claim 24, in addition to the limitations of claim 18, Greenfield discloses the embosser is further configured to emboss a first set of apex structures facing a first orthogonal direction with respect to the paper product and second set of apex structures facing second orthogonal direction that is opposite the first orthogonal direction (sinusoidal geometry of “fluted members”: e.g. p. 8, ll. 27 – 30; p. 9, l. 27, to p. 10, l. 1).  
	Regarding claim 25, in addition to the limitations of claim 18, Greenfield discloses the combiner further comprises a glue reservoir for supplying glue to facilitate the coupling of the paper facing with the paper product (as necessary for application of glue: e.g. p. 6, l. 29, to p. 7, l. 6).  
	Regarding claim 28, Greenfield discloses a board-making machine(“apparatus for making scored mediums”, e.g. “corrugated board”: e.g. p. 2, l. 8, to p. 12, l. 28), comprising: 
	a scorer configured to impress at least one score line in a paper facing at first intervals (“scoring wheel”: e.g. p. 10, ll. 17 – 20); 
	an embosser configured to emboss a paper product to include a plurality of flutes at second intervals (“corrugating rollers”: e.g. p. 9, l. 27, to p. 10, l. 5); and 
	a combiner configured to couple the paper facing to the embossed paper product such that the first intervals are aligned with respect to the second intervals (as required to form a “corrugated board”, e.g. by gluing e.g. p. 6, l. 29, to p. 7, l. 6);   
	wherein the scorer is further configured to impress each score line in the paper facing in equidistantly from each adjacent score line (as necessary to form a board with equidistant score lines: e.g. p. 5, ll. 19 – 24; p. 7, ll. 22 – 27).
	Regarding claim 29, Greenfield discloses a board-making machine(“apparatus for making scored mediums”, e.g. “corrugated board”: e.g. p. 2, l. 8, to p. 12, l. 28), comprising: 
	a scorer configured to impress at least one score line in a paper facing at first intervals (“scoring wheel”: e.g. p. 10, ll. 17 – 20); 
	an embosser configured to emboss a paper product to include a plurality of flutes at second intervals (“corrugating rollers”: e.g. p. 9, l. 27, to p. 10, l. 5); and 
	a combiner configured to couple the paper facing to the embossed paper product such that the first intervals are aligned with respect to the second intervals (as required to form a “corrugated board”, e.g. by gluing e.g. p. 6, l. 29, to p. 7, l. 6); 
	wherein the embosser is further configured to emboss a first set of apex structures facing a first orthogonal direction with respect to the paper product and second set of apex structures facing second orthogonal direction that is opposite the first orthogonal direction (sinusoidal geometry of “fluted members”: e.g. p. 8, ll. 27 – 30; p. 9, l. 27, to p. 10, l. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield as applied to claim 18 above, and further in view of Hoppe (US 2014/0166520 A1).
	Regarding claim 26, although Greenfield is not explicit as to the embosser comprising an embossing configured to emboss a C-flute profile in the paper product, this feature would have been obvious in view of Hoppe.
	Hoppe discloses C-flute profiles are known to be useful in containers made of fluted media due to shock absorbing properties of such profiles (e.g. Fig. 5; ¶¶ [0009], [0026], [0124]).
	Greenfield discloses the boards made by the board-making machine as discussed in the 35 U.S.C. 102 rejection of claim 18 are used to form containers (e.g. p. 10, ll. 8 – 15).
	Therefore, it would have been obvious to configure Greenfield’s embosser to comprising an embossing configured to emboss a C-flute profile in the paper product, the motivation being to provide a board-making machine suitable for the manufacturing of boards with good shock absorbing properties.
	Regarding claim 27, although Greenfield is not explicit as to the embosser comprising an embossing configured to emboss an E-flute profile in the paper product, this feature would have been obvious in view of Hoppe.
	Hoppe discloses E-flute profiles are known to be useful in containers made of fluted media due to shock absorbing properties of such profiles (e.g. Fig. 5; ¶¶ [0009], [0026], [0124]).
	Greenfield discloses the boards made by the board-making machine as discussed in the 35 U.S.C. 102 rejection of claim 18 are used to form containers (e.g. p. 10, ll. 8 – 15).
	Therefore, it would have been obvious to configure Greenfield’s embosser to comprising an embossing configured to emboss an E-flute profile in the paper product, the motivation being to provide a board-making machine suitable for the manufacturing of boards with good shock absorbing properties.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	First, the examiner interprets claim 21 as follows:
	Claim 18, upon which claim 21 directly depends, is directed to a board-making machine comprising a scorer configured to impress at least one score line in a paper facing at first intervals, an embosser configured to emboss a paper product to include a plurality of flutes having a major axis in a machine direction at second intervals, and a combiner configured to couple the paper facing to the embossed paper product such that the first intervals are aligned with respect to the second intervals (emphasis underlined by the examiner).
	The fact claim 18 requires aligning of the first and second intervals indicates the scorer and the embosser perform their functions prior to the combiner.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, per its dependence on claim 18, a similar interpretation applies to claim 21.  However, as claim 21 requires, the scorer is configured to impress score lines in the paper facing in a machine direction.
	Greenfield, supra, discloses the scorer is further configured to impress the score lines in the paper facing askew from, e.g. perpendicular to, a machine direction (e.g. p. 2, ¶ 2; p. 6, ¶ 2; p. 7, ¶ 2; p. 8, ¶ 1).  Greenfield does not teach or suggest providing a scorer configured to impress score lines in a paper facing in the machine direction.
	Okubo (JP 2013-049275 A, referencing the Abstract submitted by Applicant 27 August 2021) discloses boards with fluted media whose respective flute directions are perpendicular to the other (e.g. Fig. 1 – 4).  While this may place a fluted medium and a scored paper facing such that flutes and scores are parallel with one another, a result which would be understood to occur in a board made from the embosser and the scorer as required of claim 21, such parallel configurations occur in the cross-machine direction.  Neither Greenfield nor Okubo suggest a reason for scoring in the machine direction.
	Hatano (US 2011/0092351 A1) describes forming scores in a combined board, i.e. after joining a paper medium to an embossed (corrugated) paper product (“creasing”: e.g. ¶ [0018]) and thus cannot meet the requirement for aligning first and second intervals.
	Therefore, claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783